Case: 16-10704   Date Filed: 09/19/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10704
                      ________________________

                  D.C. Docket No. 8:15-cv-02745-JSM,
                    Bkcy No. 8:11-bkc-10035-CPM


In Re: NASSER AYYOUB,
        WENDY AYYOUB,

                                             Debtors.

_____________________________________________________________

TRACI K. STEVENSON,
Trustee,

                                             Plaintiff - Appellant,

versus

CORPORATION OF LLOYD'S,
CERTAIN SUBSCRIBERS OF CANOPIUS SYNDICATE #4444,
CANOPIUS MANAGING AGENTS LIMITED,
CERTAIN SUBSCRIBERS OF HISCOX SYNDICATE #33,
HISCOX SYNDICATES LIMITED, et al.,

                                             Defendants - Appellees.
                Case: 16-10704       Date Filed: 09/19/2016      Page: 2 of 4


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                   (September 19, 2016)

Before MARCUS and WILLIAM PRYOR, Circuit Judges, and LAWSON,*
District Judge.

PER CURIAM:

       In this bankruptcy appeal, Traci Stevenson, as Trustee for the bankruptcy

estate of Nasser and Wendy Ayyoub, challenges the October 1, 2015 order of the

bankruptcy court, later affirmed by the district court on February 10, 2016,

dismissing with prejudice, for failure to state a claim, her second amended

complaint, which charged, as relevant here, common law breach of insurance

contract. Stevenson claims that these courts erred because Lloyd’s Corporation

and its relevant syndicates and subscribers (collectively, the “Insurers”) are

obligated to provide insurance coverage for claims arising out of the sale of alcohol

to a minor on February 28, 2008 pursuant to a one-page binder that was issued by

the Insurers on February 18, 2008. After thorough review and with the benefit of

oral argument, we affirm for the reasons detailed by the bankruptcy court in its oral

ruling on September 24, 2015.


       * Honorable Roger H. Lawson, Jr., United States District Judge for the Middle District of
Georgia, sitting by designation.


                                               2
               Case: 16-10704     Date Filed: 09/19/2016   Page: 3 of 4


      As we see it, the bankruptcy court correctly concluded that, under Florida’s

longstanding common law merger doctrine, the binder merged with the terms and

conditions of the full insurance policy that was issued on March 6, 2008 (the “2008

Policy”). Under the common law rule, if a binder was in effect at the time of loss,

the exclusions in the forthcoming policy could preclude coverage even though the

policy had not yet been issued. See 1A Couch on Ins. § 13:8. No Florida statute

clearly and unequivocally departs from this longstanding common law rule. Since

the binder merges with the 2008 Policy, the terms and conditions of the 2008

Policy must be applied to the claims arising out of the sale of alcohol on February

28, 2008.

      What’s more, we agree with the bankruptcy court that Stevenson’s claims

are barred by collateral estoppel. Collateral estoppel is a judicially created doctrine

that prevents identical parties from relitigating the same issues that have already

been decided. See Mobil Oil Corp. v. Shevin, 354 So. 2d 372, 374 (Fla. 1977).

The central issue in this case – whether the Insurers owe coverage under the terms

of the 2008 Policy – was already decided in a 2010 declaratory judgment action,

where the district court earlier held that, under the terms of the 2008 Policy, the

Insurers had no obligation to defend or indemnify the debtors or their employees

based on the liquor liability exclusion contained in the Policy. [DE 69 Ex. R.]

Stevenson is not entitled to another bite at that apple.


                                           3
     Case: 16-10704   Date Filed: 09/19/2016   Page: 4 of 4


AFFIRMED.




                              4